777 So.2d 451 (2001)
Samuel M. PULLINS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-2447.
District Court of Appeal of Florida, First District.
February 9, 2001.
Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant, Samuel M. Pullins, appeals the denial of his rule 3.800(a) motion. He claims that his consecutive habitual offender sentence is illegal under Hale v. State, 630 So.2d 521 (Fla.1993). This Court has held that Hale claims are cognizable in 3.800(a) motions if the claim can be established on the face of the record. See Valdes v. State, 765 So.2d 774 (Fla. 1st DCA 2000). As Appellant has failed to point to any part of the record which *452 establishes that the crimes were committed in a single episode, we affirm the trial court's denial of relief. See Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998).
ERVIN, BOOTH and ALLEN, JJ., concur.